     Case 4:18-cr-00223-RCC-DTF Document 411 Filed 11/21/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                          CR-18-00223-TUC-RCC (DTF)
10                     Plaintiff,                        ORDER
11    v.
12    Scott Daniel Warren,
13                     Defendant.
14
15
16              The Defendant having been acquitted following a jury verdict of Not Guilty and

17    good cause appearing;
18              IT IS ORDERED Pretrial Services shall immediately release the passport to the

19    defendant, Scott Daniel Warren, or to his counsel, Gregory Kuykendall, Esq. or Amy

20    Knight, Esq.
21              Dated this 21st day of November, 2019.
22
23
24
25
26
27
28
      cc: PTS
